DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In specification, paragraph 16, line 2, “a first side wall 12” should be changed to -- a first side wall 112 -- to be consistent with the drawings and the rest of the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2/8-11/17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman US 2015/0320168 A1 [Hoffman].
Regarding claims 1/10, Hoffman
Regarding claims 2/11, Hoffman teaches the magnetic platform of claim 1, wherein the base comprising a shell [see 101, fig. 1], the shell is made of magnetic material [a metallic base plate 101, paragraph 25].
Regarding claims 8/17, Hoffman teaches the magnetic platform of claim 2, the shell comprises a first side wall and a second side wall opposite to the first side wall [element 101 has a first upper side wall and a bottom second side wall opposite to the first side wall, fig. 1], the first side wall and/or the second side wall is configured for fixing the first magnets [see elements 103/104 in figs. 1, 6 and 8].
Regarding claims 9/18, Hoffman teaches the magnetic platform of claim 1, the first magnet is a cylinder [see103/104, fig. 1].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman US 2015/0320168 A1 [Hoffman] as applied to claims 1 and 10 above, and further in view of Liu US 8,217,743 B2 [Liu].
Regarding claims 3-7 and 12-16, Hoffman discloses the claimed invention except for the shell defines a receiving cavity, the base further comprises at least one second magnet, the least one second magnet is disposed in the receiving cavity, the second magnet is configured for magnetic adsorbing the first magnets, wherein the at least one second magnet is rotatably disposed in the receiving cavity, wherein the base further comprised at least one spacer, the 
Liu teaches a shell [12/14/16] defines a receiving cavity [18], the base further comprises at least one second magnet [20], the least one second magnet [20] is disposed in the receiving cavity [18], the second magnet is configured for magnetic adsorbing magnetic structure [C. 2, l. 24+; FIGS. 1-2], wherein the at least one second magnet is rotatably disposed in the receiving cavity [C. 2, l. 24+; FIGS. 1-2], at least one spacer [16], the spacer is made of non-magnetic material [abstract], the spacer is disposed between the second magnet and the shell [element 16 is between the upper surface and the magnet 20, fig. 1], the spacer is made of copper [copper is non-magnetic material, so it is inherent to have a spacer made of copper], wherein the base further comprises at least one tube [the shell of element 20 defines a tube], the tube is rotatably mounted on the shell [element 20 rotates, C. 2, l. 24+; FIGS. 1-2] and extends into the receiving cavity [fig. 2], the second magnet is set in the tube [the tube or the shell of element 20 is part of the magnet 20, fig. 1].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hoffman to have a cavity, second magnet and a spacer as taught by Liu for better controlling the magnetic field, wherein the switch mechanism is configured and arranged to rotate the housing and the permanent magnet relative to each other between an "on" position and an "off" position, which helps in controlling the attracting and releasing mechanisms.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837